Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Transition and Separation Agreement (the “Agreement”) is made by and
between and Donald DeMorett (“Employee”) and MOCON, Inc., 7500 Mendelssohn Ave.
N., Minneapolis, MN 55428 (the “Company”) (each a “Party” and together the
“Parties”).

 

 RECITALS

 

WHEREAS, Employee is employed by the Company as its Chief Operating Officer; and

 

WHEREAS, the Parties entered into an Executive Severance Agreement effective as
of January 14, 2013 (as amended, the “Executive Severance Agreement”); and

 

WHEREAS, the Parties wish to end their employment relationship in an honorable,
dignified, and orderly manner.

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES CONTAINED IN THIS
AGREEMENT, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.

Definitions. All words used in this Agreement are intended to have their plain
meanings in ordinary English. Certain terms are defined as follows:

 

 

a.

“Released Parties” as used in this Agreement means the Company, its affiliates,
predecessors, successors, assigns, benefit plans, benefit plan administrators,
insurers, shareholders, officers, directors, agents, employees and attorneys,
fiduciaries of any employee benefit plan sponsored or maintained by the Company,
and anyone who acted on the Company’s behalf, past and present, whether in their
individual or official capacities.

 

 

b.

“Claims” means any and all actual, suspected or potential claims, suits,
controversies, actions, causes of action, cross-claims, counterclaims, demands,
debts or liabilities of any nature whatsoever in law and in equity, whether
known, unknown, suspected or claimed, both past and present through the date the
release provided in this Agreement becomes effective, against any of the
Released Parties, seeking any form of relief, whether for compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, penalties,
fines, assessments, reinstatement, back pay, front pay, attorney’s fees,
specific performance, injunctive relief, reinstatement, other equitable relief,
costs, disbursements or interest arising out of or connected to Employee’s
employment with, relationship with, or separation of employment from the
Company, including without limitation:

 

 

i.

Claims arising under any local, state or federal statute, ordinance, rule or
regulation, including without limitation, claims under the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”),
Title VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), the Genetic Information Nondiscrimination Act of 2008
(“GINA”), the Civil Rights Act (42 U.S.C. § 1981), the Family Medical Leave Act
(“FMLA”), the Employee Retirement Income Security Act (“ERISA”), the Equal Pay
Act (“EPA”), the Worker Adjustment and Retraining Notification Act (“WARN”), the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Minnesota Human Rights Act (“MHRA”), other non-interference
or non-retaliation statutes and any other federal, state, or local statute, law,
rule, regulation, ordinance or order;

 

 
 

--------------------------------------------------------------------------------

 

 

 

ii.

Claims and rights that Employee may have under Executive Severance Agreement
(except as specifically provided in Section 3 below), and any other employment
or severance, separation, retention, exit incentive, employment termination, or
similar plan, policy, program or practice with the Company;

 

 

iii.

Claims arising out of state or federal common law for any intentional or
negligent act, or any act for which any Released Party might be strictly or
vicariously liable; and

 

 

iv.

Claims for earned or unearned compensation of any kind (except those expressly
provided in or excepted from this Agreement), including wages, bonuses
(including any claim under the Company’s annual incentive pay plan and the
special performance related bonus plan), commissions, expense reimbursements,
stock options or other equity-based compensation, used or accrued vacation pay,
personal time off pay, severance payments or non-vested employee benefits, or
contributions to such benefits.

 

 

v.

The term “claims” does not include any applicable claims for: (a) unemployment
insurance benefits; (b) workers’ compensation benefits to the extent that such
benefits are awarded by a state agency or agreed upon consistent with applicable
state law; (c) vested post-termination benefits under any employee welfare or
retirement benefit plan, or under any stock option, restricted stock, restricted
stock unit, or stock appreciation rights plan or award agreement; (d) the
enforcement of any rights and benefits under the Consolidated Omnibus
Reconciliation Act of 1985, as amended, (“COBRA”); (e) the enforcement of the
terms of this Agreement; (f) the enforcement of any right to defense,
indemnification or contribution, whether pursuant to the Company’s charter,
bylaws, contract, applicable law or otherwise for claims brought against
Employee in his or her capacity as an employee or agent of the Company; (g) the
enforcement of rights as a shareholder of the Company; (h) the enforcement of
rights under the Uniformed Services Employment and Reemployment Rights Act
(“USERRA”) 38 U.S.C. § 4301, et seq.; (i) events occurring after the release
provided in this Agreement becomes effective (including a change of control of
the Company as such term is used in the Executive Severance Agreement); and (j)
any other rights which cannot be waived or released under applicable law.

 

 
2

--------------------------------------------------------------------------------

 

 

2.

Transition from Employee to Independent Contractor.   

 

 

a.

Employee will resign his position as Chief Operating Officer effective September
1, 2016 (the “Transition Date”), and the Company will accept his resignation
effective that date. Effective on the date Employee signs this Agreement,
Employee hereby resigns as a director of the Company and the Company confirms
its acceptance of such resignation.

 

 

b.

Beginning on the Transition Date and ending on January 2, 2017, Employee will
serve the Company as an independent contractor providing consulting services to
the Company per the terms of a Consulting Agreement attached as Exhibit A. The
Parties anticipate that the Employee’s level of bona fide services to the
Company following the Transition Date through December 31, 2016 will not
decrease to less than 20 percent of the average level of services performed by
Employee over the immediately preceding 36-month period.

 

 

c.

The Parties acknowledge and agree that Employee’s termination of employment
hereunder will not constitute a “separation from service” within the meaning of
Section 409A (“§409A”) of the Internal Revenue Code of 1986, as amended (the
“Code”) until January 2, 2017. Employee and Company intend that the benefits
provided under this Agreement will comply, in form and operation, with an
exception to or exclusion from the requirements of Code §409A and this Agreement
will be construed and administered in a manner that is consistent with and gives
effect to such intention. The Consideration to be provided under Section 5 of
this Agreement are intended to be exempt from the requirements of Code §409A
because such payments are short-term deferrals under Treas. Reg. §1.409A-1(b)(4)
or provided under a separation pay plan within the meaning of Treas. Reg.
§1.409A-1(b)(9). All payments to be made under this Agreement upon a termination
of employment may only be made upon a “separation of service” as defined under
Code §409A.

 

3.            Executive Severance Agreement. The Parties agree that the terms of
this Agreement substantially comply with the requirements of the Executive
Severance Agreement, and the Executive Severance Agreement will no longer be of
independent force and effect. Neither Party will have any further obligations
thereunder; except that, if a change of control of the Company occurs after the
date hereof, nothing herein is intended to waive any additional amount that
could be payable to Employee under the terms of the Executive Severance
Agreement, to the extent such additional amount arises out of a change of
control of the Company.

 

 
3

--------------------------------------------------------------------------------

 

 

4.            Accrued Obligations. The Company will make the following payments
of obligations to Employee, regardless of whether Employee signs this Agreement
and the Exhibits to this Agreement:

 

 

a.

Salary for Employee’s time up to and through the end of business on the
Transition Date, with payment to be made on the regular payroll distribution
dates that occur during the period between the date hereof and the Transition
Date;

 

 

b.

Reimbursement of business expenses incurred by Employee through the Transition
Date in the course of and pursuant to the Company’s expense reimbursement
policies and procedures; and

 

 

c.

Compensation covering Employee’s accrued and unused PTO and vacation as of the
Transition Date (including the vacation awarded for achieving the special bonus
for 2015).

 

 

d.

The amount of $15,000 for having achieved the special bonus for 2015.

 

The above payments will be made no later than two and a half (2 ½) months
following the Transition Date.

 

5.     Consideration for Releases. The Parties mutually agree to the following
Consideration for this Agreement:

 

 

a.

In consideration for the release of claims provided in Section 6 of this
Agreement, and conditioned on Employee’s execution of this Agreement on or
before the 21-day period of review described in Section 16 of this Agreement and
the expiration of the applicable Revocation Period(s) described in Section 17 of
this Agreement, and provided Employee does not exercise Employee’s rights to
revoke any part of the release of claims described in Section 17, the Company
will continue to employ Employee until the Transition Date in such role as is
determined by Company, which role will initially be Chief Operating Officer,
during which time it is understood by the Parties that Employee will cooperate
fully in the transition of his former duties to such individual as is designated
by the Company.

 

 

b.

In consideration for the Employee’s execution of the Consulting Agreement
attached as Exhibit A, and the General Release attached as Exhibit B (which
Employee understands and agrees he will not sign before the Transition Date),
and if: (A) Employee provides the Company with an original executed copy of this
Agreement; (B) Employee executes the General Release attached hereto as Exhibit
B on or after the Transition Date, (C) not later than December 31, 2016, the
Revocation Periods applicable to the release of claims provided in Section 6 of
this Agreement and in Section 5 of the General Release have expired and Employee
has not revoked or attempted to revoke either release of claims, in whole or in
part; and (D) Employee has returned all of the Company’s property pursuant to
Section 10 of this Agreement, then the Company will provide the following:

 

 

i.

Severance Pay. The Company will pay to Employee severance pay in the total gross
amount of One Hundred Seventy-Seven Thousand Six Hundred Sixty Six Dollars and
Sixty-Seven Cents ($178,666.67) (“Severance Pay”). The Severance Pay will be
distributed to Employee in a lump sum on the first payroll date in 2017 (and not
later than March 15, 2017).

 

 
4

--------------------------------------------------------------------------------

 

 

 

ii.

Prorated Bonuses. The Company will pay Employee the following bonuses, each of
will, notwithstanding any wording to the contrary in each of the following
clauses (A), (B) and (C), be paid at 2/3 of what Employee would have been paid
had he remained employed with the Company through the end of 2016: (A) the
portion of the Incentive Pay Plan that is based on operating income and revenue
growth of the Company will be paid at the same percentage (if any) of the 2016
target numbers as all other participants in such plan; (B) the portion of the
Incentive Pay Plan that is based on specified objectives will be paid as if
Executive achieved 100% of these objectives; and (C) the special achievement
bonus will be paid to the extent, if any, determined by the Compensation
Committee. All such prorated bonuses will be paid at same time as other
participants in these plans.

 

 

iii.

Certain Company Equipment. Employee will be transferred title to the smartphone
and laptop computer that is owned by the Company and used by Employee. Employee
will first provide such items to the Company and all Company information will be
deleted from such items by the Company. Employee will not be obligated to
provide the Company with his password to personal files contained on such items.

 

6.         Release of Claims. Employee knowingly and willingly releases, waives
and forever discharges all Released Parties from any and all Claims and all
rights to any legal or equitable relief under any such Claims. In exchange for
Employee’s agreement to release, waive and discharge these Claims, Employee is
receiving the Consideration referenced in Section 5(a) of this Agreement which
Employee agrees is full and fair compensation for this Release of all Claims.
The Released Parties do not owe Employee anything in addition to what Employee
is entitled to receive under this Agreement.

 

7.         Non-Disparagement. Employee represents and warrants that since the
date that Employee received a copy of this Agreement to the date Employee signs
this Agreement, Employee has made no critical, disparaging or defamatory
comments regarding Employer or the decisions which precipitated the Employee’s
separation. Employee further agrees that Employee will not in the future make
critical, disparaging or defamatory comments regarding Employer or the decisions
which precipitated the Employee’s separation. The Company agrees that with the
exception of necessary internal high-level comments related to Company business
which shall remain confidential within the Company, Company officers and
directors will make no critical, disparaging or defamatory comments regarding
Employee in any respect or make any comments concerning any aspect of the
Company’s relationship with Employee or the conduct or events which precipitated
the Employee’s separation.

 

 
5

--------------------------------------------------------------------------------

 

 

8.            Limitations on Release and Waiver of Rights to Additional
Recovery. Nothing in this Agreement interferes with Employee’s right or ability
to file a charge, claim or complaint, or to otherwise participate in any manner
in an investigation or proceeding before any civil rights agency, fair
employment practices agency, securities regulation or other governmental
regulatory body, including without limitation, the Equal Employment Opportunity
Commission (“EEOC”), the Minnesota Department of Human Rights (“MDHR”), the
Securities Exchange Commissions (“SEC”) or any other federal and state
regulatory bodies. These agencies have the authority to carry out their
statutory duties by investigating the charge or complaint, issuing a
determination, filing a lawsuit in Federal or state court in their own name, or
taking any other action authorized under these statutes.

 

Employee understands and agrees, however, that Employee waives the right to
recover any individual relief in any administrative or legal action, including
without limitation any whistleblower award under Section 21F of the Securities
Exchange Act of 1934, whether such action is brought by the EEOC, the MDHR, the
SEC or any other law enforcement agency, Employee or any other party, unless and
to the extent that such waiver is contrary to law. Employee agrees that Company
reserves any and all defenses which it has or might have against any such claims
brought by Employee or on Employee’s behalf.

 

Nothing in this Agreement precludes the Parties from testifying under oath
pursuant to validly issued legal process or making any truthful statement to law
enforcement or other governmental agency in response to a lawful and formal
request by such agency or pursuant to court order, provided that the Party
subject to the disclosure request or requirement provides the other Party with
notice of the order, subpoena, request or requirement prior to divulging the
information.

 

9.              Employee Representations and Warranties. Employee warrants and
represents:

 

 

a.

that Employee has not engaged in misconduct in the exercise of Employee’s duties
for the Company, including but not limited to fraud, usurpation of corporate
opportunity, or misuse of Company funds, trade secrets or confidential
information;

 

 

b.

that Employee has not suffered discrimination or harassment by any of the
Released Parties on account of race, color, creed, religion, national origin,
citizenship status, sex, marital or registered domestic partner status,
pregnancy, sexual orientation, age, disability, medical condition, current or
former membership in any U.S. uniformed services, or any other characteristic
protected by law;

 

 

c.

that Employee has not been denied any leave, benefit or right to which Employee
was entitled under the FMLA or any other federal or state leave law;

 

 

d.

that Employee has no rights under any other employment, severance, separation,
retention, exit incentive, employment termination, or similar plan, policy,
program or practice with the Company and the Consideration described above has
been negotiated and agreed upon between the Company and Employee;

 

 
6

--------------------------------------------------------------------------------

 

 

 

e.

that during the course of employment Employee did not sustain any injuries for
which Employee might be entitled to compensation pursuant to worker’s
compensation law;

 

 

f.

that except as expressly provided in this Agreement, Employee has been paid all
wages, bonuses, compensation, benefits and other amounts that are due, with the
exception of any vested right under the terms of a written ERISA-qualified
benefit plan;

 

 

g.

that Employee is aware of no facts, evidence, allegations, claims, liabilities,
or demands relating to alleged or potential violations of law that may give rise
to any claim or liability on the part of any Released Party under the Securities
Exchange Act of 1934, the Sarbanes–Oxley Act of 2002, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or any other federal, state, local or
international law, statute or regulation providing for protection and/or
recovery to whistleblowers; and

 

 

h.

that Employee has not initiated any adversarial proceedings of any kind against
the Company or against any other person or entity released herein, and will not
do so in the future, except as specifically allowed by this Agreement.

 

Employee understands that the Company is relying on these representations in
entering into this Agreement.

 

10.           Return of Property. Employee will return and may not retain in any
form, on or before the Transition Date, all Company documents, data, and other
property in Employee’s possession or control. Company property includes without
limitation company vehicles, computers, fax machines, mobile phones,
smartphones, thumb drives, access cards, keys, reports, manuals, records,
product samples, office equipment and office supplies. “Company Documents and
Data” is defined to include without limitation correspondence, letters, emails,
text messages, reports, manuals, records, spreadsheets, blueprints, plans,
writings, notes, graphs, charts, sound recordings, visual images, and other
documents or materials related to the Company’s business that Employee has
compiled, generated or received while working for the Company, including all
electronically stored images and other information and data, copies, samples,
computer data, disks, or records of such material. After returning Company
Documents and Data, Employee will permanently delete from any electronic media
in Employee’s possession, custody, or control (such as computers, mobile phones,
smartphones, personal digital assistants, other hand-held devices, mp3 players,
iPads, back-up devices, zip drives, etc.) or to which Employee has access (such
as remote e-mail exchange servers, back-up servers, off-site storage, the cloud,
etc.), all Company Documents and Data stored in any medium from which such
information can be obtained. Employee agrees that prior to the Transition Date,
Employee will provide the Company with the passwords to any password-protected
documents that Employee created or is otherwise aware.

 

 
7

--------------------------------------------------------------------------------

 

 

11.        Stock Options. All stock options which are not vested as of the
Transition Date shall continue to vest through January 2, 2017, the end of the
term of this Agreement provided under the Consulting Agreement. The applicable
plans and stock option agreements shall govern all other terms of the Employee’s
stock options, including but not limited to exercise and termination of vested
options, except that all vested options as of the Transition Date will remain
exercisable until August 31, 2017. For greater certainty, Employee will not be
awarded any additional stock options after the date hereof.

 

12.        Compliance with Prior Agreements and Confidentiality. Employee
remains bound by the terms of any prior agreement which Employee previously
entered into with the Company relating to any inventions assignment,
confidentiality, conflicting interest or non-disclosure obligation; provided,
however, that Employee will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a Trade Secret when such
disclosure is made: (a) directly or indirectly and in confidence to a federal,
state or local government official, or an attorney, solely for the sole purpose
of reporting or investigating a suspected violation of law; or (b) in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Nothing in this Agreement authorizes or limits liability for any act
that otherwise is prohibited by law, such as the accessing or obtaining a trade
secret unlawful access of material by unauthorized means.

 

13.        Commitment to Cooperate with Transition, Investigations and
Litigation. Employee agrees to cooperate with the Company and to be available,
on a reasonable basis, to answer questions that may arise after the Transition
Date to permit the Company to achieve a smooth transition of Employee’s former
duties to the Company. Employee agrees that Employee will be available upon
reasonable notice from the Company, with or without a subpoena, to be
interviewed, review documents or things, testify or engage in other reasonable
activities with respect to matters concerning which Employee has or may have
knowledge. The Company’s obligations under this Agreement, including its payment
of Consideration to Employee, are contingent upon Employee cooperating with the
Company.

 

14.        Agreement Not to Seek Reemployment. Employee understands and agrees
that Employee’s employment with the Company is terminated effective on the
Transition Date and that Employee is not entitled to any reinstatement or
reemployment with the Company following the Transition Date. Employee agrees
that Employee will not in the future seek any employment with the Company and
that the Company may use this agreement as the sole reason to reject any inquiry
or application for employment Employee may make.

 

15.        Reference Inquiries. The Company’s Human Resources Department will
respond to inquiries from individuals identifying themselves as prospective
employers seeking reference information from the Company solely by:
(i) confirming the dates of Employee’s employment; (ii) confirming the title and
nature of the last position held by Employee; (iii) advising that Employee’s
employment ended; and (iv) stating that it is the policy of the Company to
provide no other information respecting its employees or former employees. Upon
request, following expiration of the Revocation Period, the Company will provide
Employee with a letter that contains that information.

 

 
8

--------------------------------------------------------------------------------

 

 

16.        OWBPA Disclosures. The Release of Claims referenced in Section 6 is
subject to the terms of the ADEA, as amended by the OWBPA. The OWBPA provides
that an individual cannot waive a right or claim under the ADEA unless the
waiver is knowing and voluntary. Nothing in this Agreement interferes with
Employee’s right to challenge the knowing and voluntary nature of the Release of
Claims or the Company’s compliance with the waiver requirements of the ADEA or
OWBPA. Employee understands that the Company is giving Employee up to 21 days
from the date Employee receives a copy of this Agreement to sign the Agreement
and return it to the Company. Employee acknowledges that the Company has advised
Employee to use this time to consult with an attorney about the effect of the
Release of Claims. If Employee signs this Agreement before the end of the 21-day
period, it is Employee’s personal, voluntary decision to do so. Any changes made
to this Agreement before it is signed do not restart the running of this
consideration period.

 

17.        Revocation Rights. Employee has the right to revoke the Employee’s
Release of Claims under the ADEA by written notice of such to the Company within
seven calendar days following Employee’s signing of this Agreement. This
Agreement will not become effective or enforceable as to those ADEA claims until
that seven-day period has expired. Employee also has the right to revoke
(rescind) the Employee’s release of claims under the MHRA by written notice of
such to the Company within 15 calendar days following Employee’s signing of this
Agreement. This Agreement will not become effective or enforceable as to those
MHRA claims until that 15-day period has expired. Any such notice of revocation
must be in writing, must identify whether the revocation is applicable to
Employee’s ADEA claims, MHRA claims, or both, and must be either hand-delivered
to the Company or, if sent by mail, postmarked within the applicable revocation
period, sent by certified mail, return receipt requested, and addressed to
Kristen Ell, Human Resources, MOCON, Inc., 7500 Mendelssohn Ave. N.,
Minneapolis, MN 55428. Employee does not have the right to revoke the Release of
Claims as to any other Claims. Employee understands that Employee’s receipt of
Consideration under this Agreement is contingent upon Employee’s agreement to be
bound by the all the terms of this Agreement. Accordingly, if Employee revokes
any part of the Release of Claims as provided herein, Employee is not entitled
to the Consideration offered by the Company. If Employee attempts to revoke
Employee’s release of either the ADEA or MHRA claims, Employee will immediately
return to the Company any Consideration that Employee may have received under
this Agreement; provided however, that if Employee challenges the knowing and
voluntary nature of the Release of Employee’s ADEA Claims, Employee is not
required to return the Consideration.

 

18.        Non-Admissions. The Parties expressly deny any and all liability or
wrongdoing and agree that nothing in this Agreement will be deemed to represent
any concession or admission of such liability or wrongdoing or any waiver of any
defense.

 

19.        Non-Assignment. Employee warrants and represents that Employee has
not assigned or transferred in any manner, or purported to assign or transfer in
any manner, to any person or entity, any claim or interest that is the subject
of this Agreement.

 

20.        Legal Counsel and Fees. The Parties will bear their own costs and
attorney’s fees, if any.

 

21.        Beneficiaries, Successors and Assigns. The Parties agree that any
Company successor or assignee is a beneficiary of this Agreement and may rely on
and enforce this Agreement to secure or defend its rights hereunder. The Company
agrees that its promises in this Agreement will be binding on any successor or
assignee of the Company’s business or operations.

 

 
9

--------------------------------------------------------------------------------

 

 

22.        Taxation Issues. The Company makes no representations or warranties
to Employee regarding the tax treatment to Employee of the payments provided
under this Agreement. Employee is solely responsible for all federal, state, and
local income and any other taxes that may be due on account of these payments.
The Company will apply payroll withholdings to certain payments that the Company
reasonably believes are required by law or elected or authorized by Employee for
state and federal income taxes, Social Security, Medicare, and other applicable
payroll deductions, in accordance with the Company’s normal payroll practices.
As to the payments to which the Company believes such withholding does not
apply, the Company will issue and file the appropriate IRS 1099 forms. Severance
pay is not eligible compensation under the Company’s 401k plan.

 

23.        Section 409A Compliance. Employee and Employer intend that the
benefits provided under this Agreement will comply, in form and operation, with
an exception to or exclusion from the requirements of Internal Revenue Code
§409A and this Agreement will be construed and administered in a manner that is
consistent with and gives effect to such intention. To the extent applicable,
this Agreement shall be interpreted in accordance with Section 409A of the Code
and Department of Treasury regulations and other interpretive guidance issued
thereunder (collectively, “Section 409A”). Notwithstanding any provision of this
Agreement to the contrary, if the Company determines that any such compensation
or benefits payable under this Agreement may be subject to Section 409A, the
Company may adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to (a) exempt the compensation and benefits payable under this
Agreement from Section 409A and/or preserve the intended tax treatment of such
compensation and benefits, or (b) comply with the requirements of Section 409A;
provided, however, that this Section 23 shall not create any obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action.

 

24.        Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original. The counterparts may be evidenced by facsimile
or portable document format (“PDF”) and each such facsimile or PDF will be
deemed an original, will be binding upon the Parties for all purposes herein,
and, together with any other counterpart, will constitute one and the same
instrument.

 

25.        Governing Law and Forum. This Agreement is to be construed and
interpreted in accordance with applicable federal laws and the laws of the State
of Minnesota, without regard to conflict of law principles of any jurisdiction.
Any dispute, controversy, claim or litigation arising out of or related to this
Agreement, directly or indirectly, must be resolved in accordance with
applicable federal laws and the laws of the State of Minnesota. In the event of
a controversy, claim or dispute between the Parties arising out of or relating
to this Agreement, the controversy, claim or dispute must be filed exclusively
in state or federal court in Hennepin County, Minnesota.

 

 
10

--------------------------------------------------------------------------------

 

 

26.        Construction, Invalidity and Severability. Whenever possible, each
provision of this Agreement must be interpreted as being consistent with
applicable law. If any provision of this Agreement is to any extent deemed
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement will not
in any way be affected or impaired. To the extent permitted and possible, the
invalid or unenforceable term will be deemed to be replaced by a term that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term. An adjudication of full or partial invalidity,
illegality or unenforceability in one jurisdiction is not binding in other
jurisdictions. If application of this severability provision should materially
and adversely affect the economic substance of the transactions contemplated in
this Agreement, the Party adversely impacted will be entitled to compensation
for the adverse impact, provided that the reason for the invalidity or
unenforceability of a term is not due to serious misconduct by the Party seeking
such compensation.

 

27.        Entire Agreement/Modifications. Except for any continuing obligations
of Employee under an employment, confidentiality, or competition agreement or
related Company policy, and in particular those confirmed in Section 12 of this
Agreement, this Agreement constitutes the entire agreement between the Company
and Employee relating to Employee’s employment and separation from employment
with the Company. This Agreement supersedes all prior oral and written
agreements and communications between the Parties, including the Executive
Severance Agreement and any communications with Employee concerning
participation in the Company’s annual incentive pay plan and special performance
related bonus plan. Employee understands that this Agreement cannot be changed
unless done in writing and manually signed by both the Company and Employee.

 

28.        Reservation of Defenses and Company Remedies. This Agreement will
serve and operate as a full and complete defense to any action against the
Company concerning any Claim released herein. The Company reserves any and all
defenses that the Company has or might have against any claims that may be
brought by Employee. In the event that Employee breaches Employee’s obligations
under this Agreement or the Company learns that Employee’s representations and
warranties contained in this Agreement are false, the Company will have the
right to bring a legal action for any and all appropriate relief, including
without limitation, injunctive relief, specific performance, damages, reasonable
attorneys’ fees, costs and disbursements. The Company will also have to right to
suspend payment of the consideration set forth in Section 5 of this Agreement,
to have any monetary award granted to Employee reduced by the amount of money
that Employee receives under this Agreement, and/or to recover, in addition to
any equitable relief and damages allowed by law, the consideration Employee has
received under this Agreement.

 

29.        Employee Acknowledgments. Employee states that Employee has read this
entire Agreement and understands all of its terms, has been advised to consult
with an attorney, has had a sufficient opportunity to review this Agreement with
Employee’s attorney, and is voluntarily and knowingly entering into this
Agreement with full knowledge and understanding of Employee’s legal rights and
obligations. Employee further agrees that no promise or inducement has been
offered except as set forth in this Agreement and that Employee is signing this
Agreement without reliance upon any statement or representation by the Company
or any representative or agent of the Company. Employee warrants that Employee
has full legal authority to release any and all Claims as specified in this
Agreement and to perform all other obligations as specified herein. Employee
understands that this Agreement will have a final and binding effect and that by
executing this Agreement, Employee may be giving up legal rights.

 

 
11

--------------------------------------------------------------------------------

 

 

 

MOCON, INC.:

 

 

 

 

 

 

         

 

 

 

 

 

Dated: August 5, 2016 

By:

 

/s/ Robert L. Demorest

 

 

Its:

 

CEO

 

 

 

 

 

 

                      EMPLOYEE:                       Dated: August 5, 2016    
/s/ Donald DeMorett     By:   Donald DeMorett  

 

 
12

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made effective as of the 1st day of
September, 2016 (“Effective Date”) by and between MOCON, Inc. (the “Company”)
and Donald DeMorett (“Consultant”) (the Company and Consultant being referred to
individually as “Party” and collectively as “Parties”).

 

NOW, THEREFORE, in consideration of the mutual promises exchanged herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agrees as follows:

 

1.     Consulting Services. Consultant agrees to render consulting services of
the nature described in the Addendum signed by the Parties and attached hereto,
and as may be requested from time to time by the Company. The Addendum is
incorporated into and made part of this Agreement. Consultant may determine, in
Consultant’s sole discretion, the means and manner of performing the Services
except as expressly limited by this Agreement. The Company retains the right to
require that Consultant satisfactorily perform the Services. Consultant will be
responsible for furnishing such supplies, tools and equipment as may be
necessary to complete Consultant’s tasks under this Agreement. Consultant shall
perform and/or personally supervise all services provided to the Company under
this Agreement. Consultant may set his own hours with respect to Consultant’s
duties under this Agreement. Consultant’s level of bona fide services to the
Company, however, will be no less than 20 percent of the average level of
services performed by Consultant to the Company over the last 36 months of
Consultant’s employment with the Company. Nothing in this Agreement shall be
construed so as to prohibit Consultant from pursuing other work, except to the
extent that such work would conflict with Consultant’s duties under this
Agreement.

 

2.     Compensation. The Company shall pay to Consultant, as compensation for
the services performed hereunder, the amount or amounts stated in the Addendum
to this Agreement on the dates set forth in the Addendum. The Company will
reimburse Consultant for all agreed-upon travel (other than the normal daily
expenses of working and commuting) and other reasonable expenses incurred in
connection with performing services for the Company. The Consultant agrees not
to incur any expenses in the Company’s name without the prior written
authorization of the Company.

 

3.     Taxes. Consultant is an independent contractor and shall have sole
responsibility for payment of all federal, state and local taxes or
contributions imposed or required under unemployment insurance, social security,
Medicare and income tax laws and for filing all required tax forms with respect
to any amounts paid by the Company to Consultant hereunder. Consultant shall
indemnify and hold the Company harmless against any claim or liability
(including penalties) resulting from the failure of Consultant to pay such taxes
or contributions or the failure of Consultant to file any such tax forms. The
Company shall file and provide to consultant the appropriate Form 1099 relating
to payments made pursuant to this Agreement.

 

 
13

--------------------------------------------------------------------------------

 

 

4.      Insurance. Consultant will maintain, at Consultant’s expense, such
insurance as will fully protect Consultant from any claims for damage for bodily
injury, including death, and for property damage, which may arise from
Consultant’s activities under this Agreement, whether such activities are
performed by Consultant.

 

5.      Confidential Information. Confidential Information shall mean written
information, oral information, or information obtained by the inspection of
tangible objects, that relates to, business, technical, customer, marketing, and
financial information (whether written, oral or otherwise), including without
limitation, ideas, inventions, trade secrets, know how, documents, charts,
lists, software, drawings, materials, goods, product designs and plans,
equipment or samples, disclosed or delivered to Consultant by the Company, or
arising from work or services done by Consultant for the Company. Confidential
Information shall not include to any information for which that Consultant can
demonstrate by competent written proof was (a) known to the public at the time
of the Company’s disclosure to Consultant or entered the public domain
thereafter through no fault of Consultant; (b) in Consultant’s possession free
of any obligation of confidentiality at the time of the Company’s disclosure to
Consultant; or (c) rightfully communicated to Consultant by a third party who
was not under any obligation of confidentiality.

 

6.      Authorized Uses. Confidential Information shall be used by the
Consultant only for purposes authorized in writing by the Company, shall be
treated by the Consultant as confidential proprietary information of the
Company, and shall not be reproduced or disclosed or made available to others
without prior written permission of the Company except to those that have a
specific need to know. The Consultant shall take at least those measures that
Consultant takes to protect its own highly confidential information. The
Consultant shall reproduce the Company’s proprietary rights notices on any such
approved copies, in the same manner in which such notices were set forth in or
on the original. The authorized uses of Confidential Information are limited to
(a) performing the consulting services described in the Addendum; (b) supplying
the Company with goods or services; or (c) any other purpose the Company may
hereafter authorize in writing. Consultant will immediately notify the Company
of receipt by Consultant or any of his agents of any process, subpoena, demand,
or request by any third party, requiring or requesting the production of
Confidential Information.

 

7.      Title. The title to the Confidential Information provided to Consultant
by the Company, including without limitation any tangible property, shall be
vested in the Company. Nothing in this Agreement is intended to grant any rights
to the Consultant under any patent, mask work right or copyright of the Company,
nor shall this Agreement grant the Consultant any rights in or to Confidential
Information except as expressly set forth herein.

 

8.       Representations and Warranties.     

 

8.1     The Consultant represents that during the term of this Agreement no
business relationships, employment relationships and consulting obligations of
the Consultant shall be a conflict with the obligations to the Company set forth
herein, or involve the disclosure of Confidential Information, and/or interfere
with the performance of the Consultant’s obligations under this Agreement.

 

 
14

--------------------------------------------------------------------------------

 

 

8.2     The Consultant warrants to the Company that the Consultant: (a) has the
right to enter into this Agreement; (b) has no obligations to any other person
or organization that are in conflict with the Consultant’s obligations under
this Agreement; and (c) that all Consultant’s work product is and will be
original, and will not infringe the copyrights, trade secrets, rights of privacy
or similar proprietary rights of others.

 

9.            Term and Termination.

 

9.1     Either Party shall have the right to terminate this Agreement upon ten
(10) days written notice to the other Party if this agreement is breached by the
other Party.

 

9.2     This Agreement shall automatically expire on January 2, 1017, unless
extended by the mutual written agreement of the Parties.

 

9.3     The continuing obligations of Consultant under this Agreement with
respect to Confidential Information shall survive for five (5) years after the
termination date of this Agreement and the provisions of Section 13 shall
survive indefinitely after the termination date of this Agreement.

 

10.          Independent Contractor/No Agency. Nothing in this Agreement may be
construed to establish the Company as an employer and Consultant as an employee,
to establish either party hereto as a partner or agent of the other party, or to
create any other form of legal association that would impose liability upon a
party for any act or omission of the other party or provide a party with the
right, power, or authority to create or impose any duty or obligation on the
other party, it being intended that each party hereto shall remain an
independent contractor acting in its own name and for its own account.
Consultant agrees that the Consultant is not entitled to any the Company
employee benefits or benefit plans of any kind, including but not limited to,
worker’s compensation insurance, unemployment insurance, health insurance, life
insurance, pension plan or any other benefit or insurance that the Company
provides to its employees. In the event the United States Internal Revenue
Service (“IRS”) makes a determination contrary to the status of consultant,
Consultant will furnish to the Company a completed and fully executed IRS Form
4669 on or before April 15 of the year such request is made by the Company. The
submission of such Form 4669 will not be deemed to create an employer-employee
relationship. Consultant will not take a position on its income tax return
inconsistent with Consultant’s status as an independent contractor and will
cooperate in any inquiry and dispute regarding Consultant’s status as an
independent contractor that may arise from an IRS audit of the Company.

 

11.     Third-Party Confidential Information. The Consultant understands that
the Company does not desire to receive any confidential information in breach of
the Consultant’s obligation to others and agrees that during the term of this
Agreement, the Consultant will not disclose to the Company or use in the
performance of services for the Company, any confidential information in breach
of the obligations to any third party.

 

 
15

--------------------------------------------------------------------------------

 

 

12.     Use of Consultant’s Written Materials. The Company shall have the right,
at no additional charge, to use, modify, reproduce and prepare derivative works
based on the Consultant’s documentation and literature, provided to the Company
by Consultant in connection with the performance of services under this
Agreement, including without limitation, operating and maintenance manuals,
technical publications, prints, drawings, training manuals, sales literature and
other similar materials.

 

13.           Proprietary Information.

 

13.1     Definition of “Proprietary Information”. For purposes of this
Agreement, “Proprietary Information” is all non-public information, whether or
not in writing or other tangible form, that was or will be acquired, developed,
created, or discovered by or on behalf of Employee, or was or is sold to the
Company under the Acquisition Agreement, or becomes known by Employee in the
course of performing Consulting Services through information delivered to
Employee from the Company or the Company, in each case which has commercial
value to the Company and/or to its customers.

 

13.2     Definition of “Business Materials”. For purposes of this Agreement,
“Business Materials” are documents or other media or tangible items that contain
or embody Proprietary Information or any other information concerning the
Company or its business, including operations or plans of the Company whether
such documents have been prepared by Employee or by others. “Business Materials”
include, but are not limited to, blueprints, drawings, photographs, charts,
graphs, notebooks, customer lists, computer disks, tapes or printouts, sound
recordings and other printed, typewritten or handwritten documents, sample
products, prototypes and models.

 

13.3     Ownership of Proprietary Information; Assignment. All Proprietary
Information, and all patents, patent rights, copyrights, trade secret rights,
database rights and other intellectual or industrial property rights of any sort
anywhere in the world (collectively “Rights”) in connection therewith, shall be
the sole property of the Company. Employee hereby assigns to the Company any
Rights that Employee may have or acquire in Proprietary Information. At all
times, both during the term of this Agreement and thereafter, Employee will keep
in confidence and trust and will not use or disclose any Proprietary Information
or anything related to it without the prior written consent of an officer of the
Company, except for such use as reasonably required to perform the Consulting
Services. Employee acknowledges that any disclosure or unauthorized use of
Proprietary Information will constitute a material breach of this Agreement and
cause substantial harm to the Company and the Company for which monetary damages
would not be a fully adequate remedy and, therefore, in the event of any such
breach, in addition to other available remedies, the Company and the Company
shall have the right to injunctive relief without the necessity of posting any
bond.

 

13.4     Ownership of Business Materials. All Business Materials shall be the
sole property of the Company. Employee agrees that during the term of this
Agreement, Employee will not remove any Business Materials from the premises at
which they are located or deliver any Business Materials to any person or entity
other than the Company, except as required to do in connection with performance
of services under this Agreement. Employee further agrees that, immediately upon
the Company’s request and in any event upon completion of the services hereunder
or termination or expiration of this Agreement, Employee shall deliver to the
Company all Business Materials and other physical property of the Company or any
reproduction of such property, except only Employee’s copy of this Agreement.

 

 
16

--------------------------------------------------------------------------------

 

 

13.5     Assignment of Developments. Employee agrees that all discoveries,
improvements, inventions, designs and ideas (collectively, “Developments”) which
Employee makes, conceives, reduces to practice or develops (in whole or in part,
either alone or jointly with others) during the term of this Agreement in
connection with the Consulting Services shall be the sole property of the
Company, except for Developments developed by Employee on his own time during
the term of this Agreement without the use of Proprietary Information, Rights or
Business Materials. Employee agrees to assign and hereby assigns to the Company
all Rights to all Developments. The Company shall be the sole owner of all
Rights in connection such Developments.

 

13.6     Assistance.   Employee agrees to perform, during the term of this
Agreement, all acts deemed necessary or desirable by the Company to permit and
assist it in evidencing, perfecting, obtaining, maintaining, defending and
enforcing Rights and/or Employee’s assignment with respect to such Developments
in any and all countries. Such acts may include, but are not limited to,
execution of documents and assistance or cooperation in legal proceedings. For
the duration of this Agreement, Employee hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents, as Employee’s
agents and attorneys-in-fact to act for and on behalf and instead of Employee,
to execute and file any documents and to do all other lawfully permitted acts to
further the above purposes with the same legal force and effect as if executed
by Employee. After the term of this Agreement, Employee shall provide assistance
as provided in this Section so long as the Company reimburses Employee for all
costs and expenses incurred in providing such assistance, and all hourly charges
for such assistance.

 

14.     No Reverse Engineering. Except as expressly provided herein, the
Consultant shall not (a) reverse engineer or analyze samples furnished by the
Company; (b) create derivatives of such samples for commercial purposes; or (c)
file any patent application containing a claim to any subject matter derived
from the Confidential Information, without the prior written consent of the
Company.

 

15.     Return of Confidential Information. At any time upon the Company’s
request, or upon the termination of this Agreement, all records and any
compositions, articles, devices, Inventions and other items which disclose or
embody Confidential Information (and all copies thereof) shall be promptly
returned to the Company and not retained by the Consultant or the Consultant
representatives in any form. Analyses, summaries or other writings prepared by
the Consultant or the Consultant advisors based on the Confidential Information
shall be promptly destroyed and all electronic memories data containing
Confidential Information, including archival media, shall be promptly purged of
such Confidential Information.

 

 
17

--------------------------------------------------------------------------------

 

 

16.     Injunctive Relief. The Consultant also agrees that, in the event of any
breach or threatened breach, the Company will be entitled to equitable relief,
including injunctive relief and specific performance without posting a bond.
Such relief will not be exclusive of The Company, but will be in addition to all
other remedies. In the event disclosure is legally compelled, the Consultant
shall provide the Company with prompt written notice so that the Company can
seek appropriate protections and remedies.

 

17.     Applicable Law and Jurisdiction. The provisions of this Agreement shall
be construed and interpreted in accordance with the laws of the State of
Minnesota (without giving effect to the choice of law principles thereof). The
Company and Consultant each hereby (a) agrees that any action, cause of action,
claim, or dispute arising under or relating to this Agreement must be brought
only in the courts of the State of Minnesota, located in the County of Hennepin,
or the federal court of the United States located in the District of Minnesota;
(b) expressly consents to personal jurisdiction in the State of Minnesota, with
respect to such action, cause of action, claim, or dispute; (c) irrevocably and
unconditionally consents to the exclusive jurisdiction and venue of such courts
for the purposes of enforcing the terms of this Agreement or interpreting any
provision, remedying any breach, or otherwise adjudicating any action, cause of
action, claim, or dispute of or under this Agreement; (d) irrevocably and
unconditionally waives any objection to the jurisdiction and venue required in
this Section 18; and (e) agrees not to plead or claim in any such court that any
such action, cause of action, claim, or dispute has been brought in an
inconvenient forum. The Consultant hereby irrevocably appoints the Secretary of
State of the State of Minnesota as his agent for service of any process, summons
or other document related to initiating any action hereunder to enforce the
rights of the Company.

 

19.     Miscellaneous.     No amendment to this Agreement shall be binding upon
the Parties unless it is in writing and executed by both Parties. The failure of
either Party at any time to require performance of any provision of this
Agreement or to exercise any right provided for herein shall not be deemed a
waiver of such provision or such right. All waivers must be in writing. Unless
the written waiver contains an express statement to the contrary, no waiver by
either Party of any breach of any provision of this Agreement or of any right
provided for herein shall be construed as a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement. All remedies provided for in this
Agreement shall be cumulative and in addition to and not in lieu of any other
remedies available to either Party at law, in equity or otherwise. This
Agreement contains the entire understanding and agreement between the Parties
with respect to the subject matter hereof and supersedes all previous
communications, negotiations and agreements, whether oral or written, between
the parties with respect to such subject matter. If any provision or clause of
this Agreement, or the application thereof under certain circumstances is held
invalid, the remainder of this Agreement, or the application of such provision
or clause under other circumstances, shall not be affected thereby.

 

20.     Export Control. The Consultant agrees not to export, directly or
indirectly, any U.S. source technical data acquired from the Company or any
products utilizing such data to countries outside the United States, which
export may be in violation of the United States export laws or regulations.

 

 
18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the date written below.

 

 

CONSULTANT

 

MOCON, INC.

 

 

 

 

 

 

 

 

 

Donald DeMorett

 

Robert Demorest

 

 

Chief Executive Officer

 

 

 

 

 

 

     

Date

 

Date

      

 
19

--------------------------------------------------------------------------------

 

 

ADDENDUM

 

to the

 

THE COMPANY CONSULTING AGREEMENT

 

NATURE OF CONSULTING SERVICES

 

The Consultant’s services will commence on September 1, 2016 and conclude on
January 2, 2017 (the term of this Agreement”). At the direction of the current
CEO, Consultant shall provide those services reasonably requested to aid in an
orderly transition of the COO duties and such other duties as the CEO may
request from time to time. The Parties reasonably anticipate that Consultant’s
level of bona fide services to the Company during the term of this Agreement
will not decrease to less than 20 percent of the average level of services
performed by Consultant over the last 36 months of Consultant’s employment with
the Company.

 

CONSULTANT’S FEE

 

The Company agrees to pay Consultant $26,083.33 per month for four months, on
the last day of each of September – December 2016 (four payments). The Company
will reimburse Consultant only for pre-approved travel expense. It is expected
that the Company will pay all direct out-of-pocket expenses in connection with
the Consulting Services, provided that Consultant obtains the Company’s advanced
written authorization before obligating the Company for any such out-of-pocket
expenses.

 

CONSULTANT’S POINT OF CONTACT AT THE COMPANY

 

Consultant’s point of contact at the Company shall be Bob Demorest. All
questions regarding this Agreement should be directed to the point of contact.

 

 

 



CONSULTANT

 

MOCON, INC.

 

 

 

 

 

 

 

 

 

Donald DeMorett

 

Robert Demorest

 

 

Chief Executive Officer

 

 

 

 

 

 

     

Date

 

Date



  

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

General RELEASE

 

1.

Definitions. I intend all words used in this General Release (the “Release”) to
have their plain meanings in ordinary English. Technical legal words are not
needed to describe what I mean. Specific terms I use in this Release have the
following meanings:

 

 

a.

“I,” “me,” and “my” include both me, Donald DeMorett, and anyone who has or
obtains any legal rights or claims through me, including my heirs and estate.

 

 

b.

“Released Parties”, “Released Party” or “Employer”, as used in this Release,
shall at all times mean MOCON, Inc., and any and all of its affiliates, parent,
and subsidiary corporations, and all of their present and/or former officers,
directors, agents, employees, shareholders, and attorneys, whether in their
individual or official capacities, benefit plans and plan administrators, and
insurers.

 

 

c.

“Claims” mean any and all of the actual or potential claims of any kind
whatsoever I have now against any and all Released Parties, regardless of
whether I now know about those claims, that are in any way related to my
employment with, relationship with, or separation from employment with the
Employer, including, but not limited to, claims for invasion of privacy; breach
of written or oral, express or implied, bonus, or compensation plan or contract;
commission plan, fraud or misrepresentation; the Age Discrimination in
Employment Act of 1967, as amended, (“ADEA”), the Older Workers Benefit
Protection Act of 1990 (“OWBPA”), Title VII of the Civil Rights Act of 1964
(“Title VII”), the Americans with Disabilities Act (“ADA”), as amended, the
Genetic Information Nondiscrimination Act of 2008 (“GINA”), the Family Medical
Leave Act (“FMLA”), the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended, the Worker Adjustment and Retraining Notification Act
(“WARN”), the Minnesota Human Rights Act, Minnesota Statutes § 181, et seq., all
statutes and regulations as amended, claims for retaliation for having filed a
workers’ compensation claim under Minn. Stat. § 176.82, and any other federal,
state, or local statute, law, rule, regulation, ordinance or order. This
includes, but is not limited to, claims for violation of any civil rights laws
based on protected class status; claims for discrimination, harassment, assault,
battery, defamation, intentional or negligent infliction of emotional distress,
breach of the covenant of good faith and fair dealing, promissory estoppel,
negligence, violation of public policy, and all other claims for unlawful
employment practices, and all other common law or statutory claims.

 

“Claims” also includes Claims for compensation of any kind (except those
expressly provided in or excepted from the Separation Agreement), including
without limitation wages, expense reimbursements, used or accrued vacation pay,
personal time off pay, sick pay, severance payments under any past, pending or
future severance pay plans, short and/or long term disability benefits, life
insurance benefits, accidental death and disability insurance benefits, dental,
medical and vision benefits, 401(k) or other retirement contributions, and
payments for any other type of benefit, leave of absence or time off of work.

 

 
2

--------------------------------------------------------------------------------

 

 

2.

Agreement to Release My Claims. Except as stated in Paragraph 4 below, I agree
to give up all Claims, waive any rights thereunder, and withdraw any and all of
my charges and lawsuits against Released Party. In exchange for my agreement to
release these Claims, I am receiving satisfactory Consideration (severance) from
Employer to which I am not otherwise entitled by law, contract, or under any
Released Party policy. The consideration I am receiving is a full and fair
payment for the release of all my Claims. The Released Parties do not owe me
anything in addition to what I will be receiving.

 

3.

Older Workers Benefit Protection Act. I understand and have been advised that
the above release of My Claims is subject to the terms of the Older Workers
Benefit Protection Act (“OWBPA”). The OWBPA provides that an individual cannot
waive a right or claim under the ADEA unless the waiver is knowing and
voluntary. I have been advised of this law, and I agree that I am signing this
Release voluntarily, and with full knowledge of its consequences. I understand
that the Employer is giving me at least twenty-one (21) days from the date I
received a copy of this Release to decide whether I want to sign it. I
acknowledge that I have been advised to use this time to consult with an
attorney about the effect of this Release. If I sign this Release before the end
of the twenty-one (21) day period it will be my personal, voluntary decision to
do so, and will be done with full knowledge of my legal rights. I agree that
material and/or immaterial changes to this Release will not restart the running
of this consideration period.

 

4.

Exclusions from Release. My Claims do not include my rights, if any, to claim
the following: (a) unemployment insurance benefits; (b) workers’ compensation
benefits to the extent that such benefits are awarded by a state agency or
agreed upon consistent with applicable state law; (c) vested post-termination
benefits under any employee welfare or retirement benefit plan, or under any
stock option, restricted stock, restricted stock unit, or stock appreciation
rights plan or award agreement; (d) the enforcement of rights and benefits under
the Consolidated Omnibus Reconciliation Act of 1985, as amended, (“COBRA”); (e)
the enforcement of the terms of this Agreement; (f) defense, indemnification or
contribution, whether pursuant to the Company’s charter, bylaws, contract,
applicable law or otherwise for claims brought against Employee in his or her
capacity as an employee or agent of the Company; (g) the enforcement of rights
as a shareholder of the Company; (h) the enforcement of rights under the
Uniformed Services Employment and Reemployment Rights Act (“USERRA”) 38 U.S.C. §
4301, et seq.; (i) events occurring after the release provided in this Agreement
becomes effective (including a change of control of the Company as such term is
used in the Executive Severance Agreement);; and (j) the enforcement of any
other rights which cannot be waived or released under applicable law.

 

 

a.

Nothing in this Release interferes with my right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”), or participate in any manner in an
EEOC investigation or proceeding under Title VII, the ADA, the ADEA, or the EPA.
I understand that I am waiving my right to recover individual relief including,
but not limited to, back pay, front pay, reinstatement, attorneys’ fees, and/or
punitive damages, in any administrative or legal action whether brought by the
EEOC, Employee, or any other party.

 

 
3

--------------------------------------------------------------------------------

 

 

 

b.

Nothing in this Release interferes with my right to challenge the knowing and
voluntary nature of this Release under the ADEA and/or OWBPA.

 

 

c.

I agree that Released Parties reserve any and all defenses, which they have or
might have against any claims brought by me. This includes, but is not limited
to, Released Parties’ right to seek available costs and attorneys’ fees, and to
have any monetary award granted to me, if any, reduced by the amount of money
that I received in consideration for this Release.

 

5.

Right to Rescind and/or Revoke. I understand that only insofar as this Release
relates to my rights under the ADEA, it shall not become effective or
enforceable until seven (7) days after I sign the Release. I further understand
that only insofar as this Release relates to my rights under the Minnesota Human
Rights Act (“MHRA”), it shall not become effective or enforceable until fifteen
(15) days after I sign the Release. I have the right to rescind this Release
only insofar as it extends to potential claims under the ADEA by written notice
to Employer within seven (7) calendar days following my signing this Release,
and within fifteen (15) calendar days as to waiver of claims under the MHRA. Any
such rescission must be in writing and hand-delivered to Employer or, if sent by
mail, postmarked within the applicable rescission period, sent by certified
mail, return receipt requested, and addressed to Kristen Ell, Human Resources,
MOCON, Inc., 7500 Mendelssohn Ave. N., Minneapolis, MN 55428. I understand that
the Consideration I am receiving for settling and releasing My Claims is
contingent upon my agreement to be bound by the terms of this Release.
Accordingly, if I attempt to revoke this Release, I understand that I am not
entitled to the Consideration offered in the Confidential Separation Agreement.
I further understand that if I attempt to revoke my Release of any claim, I must
immediately return to Employer the Consideration I have received under my
Separation Agreement.

 

6.

I Understand the term of this Agreements of this Release. I have had the
opportunity to read the Release carefully and understand all its terms. I have
had an opportunity to review the Agreement and Release with my own attorney. In
agreeing to sign this Release, I have not relied on any statements or
explanations made by Employer or their attorneys. I understand and agree that
the Release and the attached Confidential Separation Agreement contain all the
agreements between Released Party and me. We ave no other written or oral
agreements.

 

 

 

EMPLOYEE:

 

 

 

 

 

 

Dated: ___________________, 2017

 

 

 

 

By:     Donald DeMorett

 

 

4